Order reversed on the law and facts and as a matter of discretion, with ten dollars costs and disbursements, and motion for temporary alimony and counsel fees granted and the counsel fees and disbursements fixed at $150 payable in ten days from date of entry of order and temporary alimony fixed at fifteen dollars per week from date of entry of order and motion for a jury trial denied without prejudice to the right of trial judge to send questions of fact to a jury, without costs. All concur. (The order denies defendant’s motion for temporary alimony, counsel fees and for a jury trial, in an action to annul a marriage.) Present — Cunningham, Taylor, Dowling, Harris and McCurn, JJ.